DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/8/2022 is acknowledged. Claims 19, 21, 30, 37 and 39 are amended. Claims 19, 21-28, and 30-39 are currently pending in the instant application. 
Previous rejections of claims 19, 21-28 and 30-38 are withdrawn in view of the above amendment.
Previous rejection of claim 39 is modified to address the amendment.
Claims 19, 21-28 and 30-38 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21-28 and 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, independent claim 19 recites “a mixed salt of empirical formula AaBbMcXd … wherein a is 0.875 or 0.25; 0<b<1; 0<c<1; and 0<d<1” in lines 8-9 and 16. Applicant has no support for such formula in the originally filed disclosure. The ranges 0<b<1; 0<c<1; and 0<d<1 in combine with a is 0.875 or 0.25 is nowhere to be found in the originally filed disclosure. None of the examples has the claimed empirical formula with the claimed relative proportions of the cations and anions.
Claims 21-28 are rejected on the same ground as claim 19.
As amended, claim 21 recites “wherein B is an inorganic amine-containing cation which is different from A” in lines 1-2. There is no where in applicant’s disclosure describing an amine-containing cation to be inorganic. 
Similar to claim 19, independent claim 30 is amended to recite “a mixed salt of empirical formula AaBbMcXd … wherein 0<a<1; 0<b<1; 0<c<1; and 0<d<1” in lines 8-9 and 15. Applicant does not disclose an empirical formula AaBbMcXd with the proportions as claimed any where in the originally filed disclosure. The claimed ranges of a, b, c, d are not mentioned nor exemplified.
Claims 31-38 are rejected on the same ground as claim 30.
Claims 19, 21-28 and 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an empirical formula AaBbMcXd with the proportion d of the anion X is at least 3 to balance out the charge of the cations, does not reasonably provide enablement for AaBbMcXd with the proportion d of the anion X to be less than 1. Similarly, the proportion c of the metallic cation is disclosed to be at least 1, not less than 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21-28 and 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, independent claim 19 recites “a mixed salt of empirical formula AaBbMcXd … wherein a is 0.875 or 0.25; 0<b<1; 0<c<1; and 0<d<1” in lines 8-9 and 16. The metes and bounds of the limitation cannot be determined as “mixed salt” refers to a stable and material with a balance of charges, while “a is 0.875 or 0.25; 0<b<1; 0<c<1; and 0<d<1” contradictorily results in an unstable and unbalanced material.
Claims 21-28 are rejected on the same ground as claim 19.
As amended, claim 21 recites “B is an inorganic amine-containing cation which is different from A” in lines 1-2. It is unclear what is to encompassed by the term “inorganic amine-containing cation” because amine-containing cation is an organic cation, not inorganic.
Similar to claim 19, independent claim 30 is amended to recite a mixed salt of empirical formula AaBbMcXd … wherein 0<a<1; 0<b<1; 0<c<1; and 0<d<1” in lines 8-9 and 15. The metes and bounds of the limitation cannot be determined as “mixed salt” refers to a stable and material with a balance of charges, while “0<a<1; 0<b<1; 0<c<1; and 0<d<1” contradictorily results in an unstable and unbalanced material.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As amended, claim 37 depends on claim 30 and recites “wherein the mixed salt of empirical formula AaBbMcXd is represented by the formula (CH3NH3)x(NH2NH3)1-xSnI3 or the formula (CH3NH3)x(NH2NH3)1-xGeI3” (emphasis added) in lines 2-3, while claim 30 recites “0<c<1; and 0<d<1” in line 15.  The value of c and d in the formulas cited in claim 37 are 1 and 3, which are not in the ranges of 0<c<1 and 0<d<1 as recited in claim 30. As such, claim 37 fails to further limit the subject matter of the claim upon which it depends, and fails to include all the limitations of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (WO 2016/020699) in view of Akbulatov (“Hydrazinium-loaded perovskite solar cells with enhanced performance and stability”).
Regarding claim 39, Snaith et al. discloses a photodetector device comprising a photovoltaic stack comprising:
a glass substrate or FTO substrate (see I. first electrode of FTO in pages 42-43 “substrate” described in page 30, “glass substrate” in “substrate preparation” described in page 45);
an electron transport layer (see II. a layer of an n-type semiconductor preferably TiO2, pages 42-43); 
a hole transport layer (see V. a layer of an p-type semiconductor preferably OMeTAD, pages 42-43), and 
a layer of a crystalline material (see IV in pages 42-43).  
Snaith et al. discloses the crystalline material comprising a compound having formula (I): [A]a[B]b[C]c (see page 19), wherein [A] may represent one, two or more A ions (or mixed ions) and those ions may be present in any proportion (see paragraph bridging pages 19 and 20), and C is one or more halide anions such as iodide (I-), bromide (Br-), chloride (Cl-, see page 19) .
Snaith et al. teaches the crystalline material typically comprises a perovskite having formula II: [A][B][X]3, where [A] is at least one monocation, [M] is at least one metal or metalloid di-cation such as Pb, and [X] is at least one halide ion (see page 20) such as iodide (I-), bromide (Br-), chloride (Cl-, see page 19). Snaith et al. also discloses materials such as methylammonium (CH3NH3) or formamidinium (H2N-C(H)=NH2) or inorganic material (see pages 20 and 21), and B is least one of Ge, Sn, Pb (see pages 19-20). 
Snaith et al. does not explicitly exemplify the perovskite crystalline compound having the empirical formula (CH3NH3)x(NH2NH3)1-xPbI3, wherein 0 < x < 1.
Akbulatov et al. discloses combining methylammonium (MA) and hydrazinium (HA) such that using hybrid perovskite MA1-x HAxPbI3 with x being 0.5, 0.6, 0.7, 0.8, 0.9, which is right within the range of 0 < x < 1, would enhance power conversion efficiency and improve operation stability (see abstract, “Results and discussion”, table S1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Snaith et al. by using the perovskite having formula MA1-x HAxPbI3 with x being 0.5, 0.6, 0.7, 0.8, 0.9 as taught by Akbulatov et al., because Snaith et al. explicitly suggests using two [mono]cations and Akbulatov et al. teaches such perovskite would enhance power conversion efficiency and improve operation stability. MA1-x HAxPbI3 with x being 0.5, 0.6, 0.7, 0.8, 0.9 is equivalent to the claimed formula (CH3NH3)x(NH2NH3)1-xPbI3 wherein  0 < x < 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19, 21-28 and 30-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues cited references do not disclose a mixed salt having empirical formula AaBbMcXd with a is 0.875 or 0.25, 0<b<1, 0<c<1, and 0<d<1 as recited in claim 19 or 0<a<1, 0<b<1, 0<c<1, and 0<d<1 as recited in claim 30. 
The examiner replies that Applicant don’t even discloses the mixed salt having empirical formula AaBbMcXd with a is 0.875 or 0.25, 0<b<1, 0<c<1, and 0<d<1 as recited in claim 19 or 0<a<1, 0<b<1, 0<c<1, and 0<d<1 as recited in claim 30.
Akbulatov discloses MA1-x HAxPbI3 with x being 0.5, 0.6, 0.7, 0.8, 0.9 is equivalent to the claimed formula (CH3NH3)x(NH2NH3)1-xPbI3 wherein  0 < x < 1 as claimed in claim 39.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726